COURT OF APPEALS FOR THE
                          FIRST DISTRICT OF TEXAS AT HOUSTON

                           ORDER ON MOTION FOR REHEARING

Appellate case name:    Carmine’s LLC and Donald Dankowich v. R1 Management,
                        LLC

Appellate case number: 01-18-00321-CV

Trial court:            458th District Court of Fort Bend County

Date motion filed:      August 2, 2018

Party filing motion:    Appellant Donald Dankowich

     Appellant, Donald Dankowich, has filed a “Motion for Reconsideration of
Judgment and New Trial” that we construe as a motion for rehearing.

       It is ordered that the motion for rehearing is denied.


Judge’s signature: /s/ Terry Jennings
                    Acting for the Court

Panel consists of Chief Justice Radack and Justices Jennings and Lloyd


Date: August 23, 2018